UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2139


RICHARD MARTIN,

                  Plaintiff - Appellant,

          v.

THE STATE’S ATTORNEY’S OFFICE OF MONTGOMERY COUNTY; STATE’S
ATTORNEY JOHN MCCARTHY; ASSISTANT STATE’S ATTORNEY CHRISTINA
FAVRETTO; ASSISTANT STATE’S ATTORNEY KAREN MOONEY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-02429-PWG)


Submitted:   December 15, 2015              Decided:    December 17, 2015


Before GREGORY     and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard            Martin     appeals          the    district        court’s        order

dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)

(2012).     For the reasons that follow, we affirm.

      On        appeal,        Martin      challenges         the        district      court’s

conclusion that his claims were untimely and barred by quasi-

judicial immunity.                As the district court properly concluded,

however, the named prosecuting attorneys were subject to quasi-

judicial immunity “for conduct intimately associated with the

judicial phase of the criminal process.”                           See Lyles v. Sparks,

79 F.3d 372,     376   (4th     Cir.     1996)     (internal       quotation       marks

omitted).

      The district court also properly concluded that Martin’s

action was untimely.                  Martin’s claims, whether brought under

state   law         or   42    U.S.C.     § 1983      (2012),     were     subject     to,   at

longest,        a   three-year      statute      of    limitations.           See    Md.    Code

Ann., Cts. & Jud. Proc. § 5-101 (2013) (general civil statute of

limitations); Md. Code Ann., Cts. & Jud. Proc.                               § 5-105 (2013)

(actions        for      assault    and     defamation);          Owens     v.     Balt.   City

State’s     Attorneys          Office,     767 F.3d 379,    388     (4th    Cir.    2014)

(§ 1983 claims), cert. denied, 135 S. Ct. 1893 (2015).                                     While

Martin’s malicious prosecution claim has not yet accrued, this

claim      is       barred     by   his     inability        to     meet     the     favorable

termination requirement.                 See Heron v. Strader, 761 A.2d 56, 59

                                                 2
(Md. 2000).      Contrary to Martin’s assertions, the facts alleged

in the complaint demonstrate that his remaining claims accrued,

at the latest, by the time he was released from prison, and the

limitations period was not subject to tolling.                     A Soc’y Without

a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011) (accrual

under § 1983); Shailendra Kumar, P.A. v. Dhanda, 43 A.3d 1029,

1034-34,   1039-41     (Md.       2012)    (discussing      accrual     and   tolling

under state law); see also Nat’l Advert. Co. v. Raleigh, 947
F.2d 1158,    1166-67     (4th       Cir.    1991)     (describing     continuing

violations      doctrine).        Finally,      because    Martin’s     claims    were

properly dismissed, the district court committed no error in

denying as moot Martin’s request to file electronically.

       Accordingly, we affirm the district court’s judgment.                       We

deny Martin’s motions to seal and to compel.                      We dispense with

oral   argument     because       the     facts   and     legal   contentions     are

adequately      presented    in    the     materials    before     this   court   and

argument would not aid the decisional process.


                                                                              AFFIRMED




                                            3